Citation Nr: 0635759	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 
1962.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
low back disorder.

The veteran testified at a June 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain. 38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.

On a VA Form 21-4142, dated in April 2003, the veteran 
indicated that he was 100 percent disabled through the Social 
Security Administration (SSA).  The record does not reflect 
that the RO has attempted to obtain such records.

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); see also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187- 
88 (2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records.").  Thus, the Board finds 
that a remand for all medical records held by SSA is 
necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

During his June 2005 Board hearing, the veteran claimed that 
he injured his upper and lower back and his feet in service 
when he fell down a cliff.  He reported that he was "on 
quarters for a month to a month and a half" and that he was 
treated with pain medication.  The veteran reported being 
seen for chronic back pain after service. 

Service medical records do not reflect a chronic back 
disability.  The veteran's December 1959 induction 
examination does not reflect any back problems.  Only two 
entries reference the veteran's back.  The veteran was 
referred to physical therapy for his upper back in February 
1961.  In a subsequent February 1961 treatment report the 
veteran complained of back pain secondary to lifting.  The 
diagnostic impression was lumbosacral strain.  The veteran's 
March 1962 separation examination did not reflect any back 
problems.

The next entry regarding the veteran's back is found in a 
private medical record dated in July 1969.  This record 
indicates that x-rays had been taken of the veteran's 
cervical and dorsal spine, and that there were minimal 
localized soft tissue and bony changes at the level of the L3 
interspace considered secondary to old trauma.  Post-service 
records next document chronic back pain beginning in October 
1999, and show a current diagnosis of osteoarthritis.  A 
March 2003 report shows that the veteran walked with crutches 
due to a long-standing auto accident, and it was noted that 
he had had a second auto accident the month prior in which he 
injured his cervical spine.  The veteran has also reported 
having lower back surgery in 1981.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
Board has reviewed the evidence on file and finds that a VA 
medical examination is necessary prior to appellate review of 
the veteran's claim.  The Board also finds that the RO should 
attempt to obtain the medical records associated with the 
veteran's auto accidents and back surgery in 1981 for review 
by the examiner prior to examination.  

The Board notes that, in accordance with the decision of the 
CAVC in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, the RO can cure 
any deficiencies with respect to these issues on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the CAVC in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should secure a release of 
information from the veteran for SSA 
records. The RO should then request, from 
the SSA, all records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that claim.  
If the search for such records has 
negative results, the RO should notify the 
veteran and place a statement to that 
effect in the veteran's claims file.

3.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have evaluated or treated 
him for upper and/or lower back disorders 
since discharge from service.  The RO 
should request that the veteran complete 
and return appropriate release forms, so 
that VA can obtain any identified 
evidence.  The RO should request all 
identified private treatment records 
directly from the healthcare providers.  
The veteran should be specifically 
requested for information regarding the 
health care facilities that treated him 
for both automobile accidents and the 1981 
back surgery.  

4.  The RO should schedule the veteran for 
a VA examination to determine the etiology 
of any current upper and lower back 
disabilities.  The examiner should review 
the claims folder prior to the 
examination.  The examiner should identify 
all existing upper and lower back 
disabilities and state whether it is at 
least as likely as not that the veteran 
has a current upper and/or lower back 
disability that was incurred in service.  
The examiner should provide a rationale 
for his opinion with references to the 
record.

5.  The RO should then review the record 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, the RO should issue a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






 Department of Veterans Affairs


